


AMENDMENT NO. 4
TO
AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P., a Delaware limited
partnership (the “Partnership”), CERES MANAGED  FUTURES LLC, a Delaware limited
liability company (the “General  Partner”), and CAMPBELL & COMPANY, INC., a
Maryland corporation (the “Trading Advisor”), have agreed  to amend the Amended
and Restated Management Agreement, by and among the Partnership, the General
Partner, and the Trading Advisor, dated as of the November 1, 1994, as amended
by the Amendment No. 1 thereto as of the November 30, 2000, Amendment No. 2
thereto as of the June 13, 2006, and Amendment No. 3 thereto as of the May 9,
2011 (together, the “Management Agreement”), to reduce the monthly management
fee rate payable to the Trading Advisor. Terms used and not otherwise defined
herein have the meanings ascribed to such terms in the Management Agreement.  
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
  
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.  
The monthly management fee rate equal to 1/12 of 2.00% (a 2.00% annual rate)
referred to in Section 6(a)(i) of the Management Agreement is hereby reduced to
a monthly management fee rate equal to 1/12 of 1.50% (a 1.50% annual rate).



2.  
The foregoing amendment shall take effect as of the first day of June, 2014.



3.  
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
agreement.



4.  
This Amendment No. 4 shall be governed and construed in accordance with the laws
of the State of New York.

 
 
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment No. 4 to the Management Agreement has been
executed for and on behalf of the undersigned as of the 27th day of May, 2014.



 
MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P.
                   
By:
Ceres Managed Futures LLC
     
as General Partner
                   
By:
/s/ Alper Daglioglu
     
Name:  Alper Daglioglu
     
Title:    President and Director
 

 
 

 
CERES MANAGED FUTURES LLC
                   
By:
/s/ Alper Daglioglu
     
Name:  Alper Daglioglu
     
Title:    President and Director
 

 
 

 
CAMPBELL & COMPANY, INC.
 
 
   
By:
/s/ Thomas P. Lloyd
     
Name:    Thomas P. Lloyd
     
Title:      General Counsel
                   
By:
/s/ Gregory T. Donovan
     
 Name:    Gregory T. Donovan
     
 Title:      Chief Financial Officer
 

 


 

